Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the application filed on 09/23/2020.
Claims 1-34 were canceled in a preliminary amendment.  Claims 35-66 were added in a preliminary amendment.
Claims 35-66 are currently pending and have been examined.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 35-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,936,699 and claims 1-30 of U.S. Patent No. .
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 35-66 of the instant pending application omits certain steps of claims 1-31 in the 10,936,699 patent and claims 1-30 of U.S. Patent No. 9,779,212 B2.  Therefore, claims 35-66 are prima facie obvious of claims 1-31 and claims 1-30 because it would have been obvious to omit certain steps with the motivation of monitoring a plurality of patients affected by kidney failure over a time frame.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 35 recites collecting one or more of: values (VM) of a plurality of session parameters measured by sensors of blood treatment machines in the system during respective blood treatment sessions of each patient over said time frame, set values (Vs) of a plurality of prescription parameters, values (VL) of a plurality of laboratory parameters comprising values relating to biological fluid properties obtained from tests conducted on fluid samples taken from each patient over said time frame, receive and store, for each patient, values (KPVi) of selected parameters (KPi) comprising: values of a first subgroup of said plurality of session parameters (VM), set values of a second subgroup of said plurality of prescription parameters (Vs), and values of a third subgroup of said plurality of laboratory parameters (VL), define, for each of said patients, a number of indicators (IDk) wherein each of said indicator is distinct from the other and is defined based on the values (KPVi,k) taken by a respective subclass (KPi,k) of said selected parameters (KPi).  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user. For example the steps could be performed manually by a person, recites collecting one or more of: values (VM) of a plurality of session parameters measured by sensors of blood treatment machines in the system during respective blood treatment sessions of each patient over said time frame, set values (Vs) of 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The apparatus, memory, graphic user interface, control unit, accessing a network to get data, analyzing data and displaying the results on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, analyze/compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is 

The most remarkable prior art of record is as follows:
Kamen et al.:  U.S. Patent Application Publication 2010/0192686 A1
Fletcher-Haynes et al.:  U.S. Patent 7,072,769 B2
Burks et al.:  U.S. Patent Application Publication US 2011/0046974 A1
Bissler et al.:  U.S. Patent 6,780,322 B1
Kitaevich et al.:  U.S. Patent 6,471,872 B2


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686